DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-21 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1 and 7, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[…]
display credits available to a player for wagering […];
receive a player input to activate a win-seeking gaming session […];
initiate a first gaming event including deducting a first portion of credits from the
available credits;
determine an outcome of the first gaming event;
complete spinning of the reels by stopping the game reels sequentially within a first predetermined time when the outcome of the first gaming event is a winning outcome;
complete spinning of the reels by stopping the game reels substantially
simultaneously within a second predetermined time when the outcome of the first gaming event is a losing outcome; and
automatically initiate a second gaming event when the outcome of the first gaming event is a losing outcome.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a non-transitory computer readable medium, at least one processor, and/or a gaming device with the capability of providing visual/audio/haptic feedback, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a non-transitory computer readable medium, at least one processor, and/or a gaming device with the capability of providing visual/audio/haptic feedback, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Fig3A in Applicant’s specficiation.

	
	
	
	
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PGPUB US 20070060323 A1 by Isaac et al (“Isaac”), in view of PGPUB US 20060252510 A1 by Walker (“Walker”).
In regard to Claim 1, Isaac teaches at least one non-transitory computer readable medium that stores a plurality of instructions, which when executed by at least one processor, causes the at least one processor to:
(see, e.g., F1, s10);
display credits available to a player for wagering on the gaming device;
(see, e.g., p19);
receive a player input to activate a first gaming event on the gaming device;
(see, e.g., F2, s100);
determine an outcome of the first gaming event;
(see, e.g., F2, s102);

complete spinning of the reels by stopping the game reels sequentially within a first predetermined time when the outcome associated with the first gaming event is a preferred outcome; and
(see, e.g., p31);
complete spinning of the reels by stopping the game reels substantially
simultaneously within a second predetermined time […]
	(see, e.g., p34);
	

Furthermore, to the extent to which the otherwise cited prior art may failed to specifically teach
when the outcome associated with the first gaming event is not the preferred outcome
however, in an analogous reference, Walker teaches wherein a gaming device displays a winning outcome for a longer predetermined time than that of a losing outcome (see, e.g., p76 and 189);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the teaching of Walker into the system otherwise taught by Isaac by having the reels stop simultaneously on a losing outcome within a second predetermined time shorter than that for a winning outcome, so as to increase player excitement for winning outcomes.

In regard to Claim 2, see rejection of Claim 1.
In regard to Claim 3, see rejection of Claim 1.  It is within the BRI of the claimed limitations that the “third predetermined time” is the same as the “first predetermined time”; and the “fourth predetermined time” is the same as the “second predetermined time”.
In regard to Claims 4-6, Walker teaches this feature (see, e.g., p76);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the teaching of Walker into the system otherwise taught by Isaac, in order to increase gaming revenue by increasing the speed of play.

In regard to Claim 7, see rejection of Claims 1 and 2 and, e.g., p223 regarding deducting wagers.
In regard to Claim 8, Walker teaches this feature.  See, e.g., p223.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the teaching of Walker into the system otherwise taught by Isaac, in order to keep the player informed as to how much he/she had wagered so far.

In regard to Claim 9, Walker teaches this feature.  See, e.g., p88.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the teaching of Walker into the system otherwise taught by Isaac, in order to not generate games without wagers being made which may be unlawful.

In regard to Claim 10, Walker teaches this feature.  See, e.g., p222 and 290.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the teaching of Walker into the system otherwise taught by Isaac, in order to allow the player to continue playing by lowering the amount wagered to less than the number of credits the player has on hand.

In regard to Claim 11, Walker teaches this feature.  See, e.g., p161 and 235.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the teaching of Walker into the system otherwise taught by Isaac, by pausing play for a certain amount of time to allow the player the option to be able to adjust playing parameters to his/her liking.

In regard to Claims 12-13, Walker teaches this feature.  See, e.g., p88.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the teaching of Walker into the system otherwise taught by Isaac, by stopping play when a certain winning outcome was achieved so as to allow the player to re-assess his/her playing strategy at that point.

In regard to Claim 14, Walker teaches this feature.  See, e.g., p223.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the teaching of Walker into the system otherwise taught by Isaac, in order to keep the player informed as to how much he/she had wagered so far.

In regard to Claims 15 and 20, Isaac teaches this feature.  See, e.g., F2, s108.
In regard to Claim 16, Walker teaches this feature.  See, e.g., p119.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the teaching of Walker into the system otherwise taught by Isaac, in order to incentivize the player to continue playing.









Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isaac, in view of Walker, further in view of PGPUB US 20030073491 A1 by Hecht et al (“Hecht”).
In regard to Claim 17, Hecht teaches employing separate sounds for winning and losing outcomes;
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the teaching of Hecht into the system otherwise taught by Isaac, in order to incentivize the player to continue playing.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isaac, in view of Walker, further in view of Hecht, further in view of PGPUB US 20020016201 A1 by Bennett et al (“Bennett”).
In regard to Claim 18, Hecht teaches employing different volumes for sounds based on the size of the award;
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the teaching of Hecht into the system otherwise taught by Isaac, in order to incentivize the player to continue playing.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isaac, in view of Walker, further in view of Hecht, further in view of PGPUB US 20030236115 A1 by Chamberlain (“Chamberlain”).
In regard to Claim 19, Chamberlain teaches employing different audio segments to indicate the number of consecutive outcomes (see, e.g., p84);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the teaching of Chamberlain into the system otherwise taught by Isaac, in order to incentivize the player to continue playing.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Isaac, in view of Walker, further in view of PGPUB US 20080064499 A1 by Grant et al (“Grant”).
In regard to Claim 21, Grant teaches employing haptic feedback as part of a slot machine game;
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have incorporated the teaching of Hecht into the system otherwise taught by Isaac, in increase player excitement by having the gaming device vibrate during game play to indicate certain gaming events taking place.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715